DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 26 April 2022.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.  


Allowable Subject Matter
Claims 1-20 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for instance, the specific details of the applicant’s claim amendments and corresponding arguments in Remarks, filed 26 April 2022.  See also the previous Office action dated 27 January 2022, particularly the Allowable Subject Matter section on pages 15-16 therein (with reference to previous claims 6 and 11). 
Specifically, regarding claim 11 (and its dependent claims 12-16), the record of the prosecution as a whole makes clear the reasons for allowance.  See the previous Office action, dated 27 January 2022.
Further, regarding claims 1 and 17 (and respective dependent claims 2-10 and 18-20), the prior arts of record do not disclose or suggest the combination of all the limitations in each claim, including:  obtain/obtaining a first calibration code corresponding to a temperature of the [resistive] memory device and a deviation in a temperature characteristic between the/a memory cell and a reference cell of the [resistive] memory device (here, the claim term “reference cell” is understood in light of Ri in Fig. 1 of the present application, distinguished from the claim term “reference resistor” understood in light of REF in Fig. 1 of the present application).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824